DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 12/16/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 (line 6) and 6 (line 2) recite the limitation “the satellite communication module”.  However, claims 5 and 6 depend from claim 1 which recites “a satellite gateway including a satellite communication module” and “a plurality of satellite communication terminals…each including a satellite communication module…”.  Therefore, it is unclear whether “the satellite communication module” recited in claims 5 and 6 refers to “a satellite communication module” included in the satellite gateway, or “a satellite communication module” included in one of the plurality of satellite communication terminals.  Therefore, claims 5 and 6 are deemed indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2-3, 7-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Nations et al. (US Patent No. 6,879,808), hereinafter “Nations”.
Claim 1 – Nations discloses a satellite communication system (e.g., Fig. 1 and/or Fig. 3) comprising: 
a satellite gateway including a satellite communication module that is configured to transmit video content data automatically based on a predetermined condition via a satellite communication network [Fig. 1 (Gateway 15 and col. 6, lines 17-26,  and Fig. 3, col. 9 lines 26-63 and col. 2 line 65 through col. 3 line 1: satellite gateway 120 (or 
a plurality of satellite communication terminals disposed at a plurality of remote locations [Fig. 3, clients 125-125b and col. 8 lines 44-51], respectively, the satellite communication terminals each including 
a satellite communication module that is configured to receive the video content data from the satellite gateway via the satellite communication network [Fig. 3, satellite broadcast transmitter/receiver 126, col. 8 lines 44-51 and col. 9 lines 26-52], 
a memory that is configured to store the video content data prior to a first video content request of the video content data via a local communication network [col. 6 lines 7-16 and col. 8 line 66 through col. 9 line 3], and 
a local communication module that is configured to provide the video content data from the memory in response to the first video content request of the video content data via the local communication network [Fig. 1 and col. 6 lines 7-16 and col. 8 line 66 through col. 9 line 3:  personal computer 34 is connected to client 125 (user terminal 32) via an Ethernet local communication network to view content from smart local cache 128 in response to the content request via the local communication network; hence client 125 must include a local communication module to communicate with personal computer 34 via the Ethernet local communication network].

	Claim 2 – Nations further discloses the local communication module is configured to provide the video content data from the memory without accessing the satellite communication network in response to the first video content request of the video content data via the local communication network [Fig. 1 and col. 6 lines 7-16 and col. 8 line 66 through col. 9 line 3: user terminal 32 (using the local communication module for local Ethernet connection) provides the video content data from the cache memory 33 without accessing the satellite network].

	Claim 3 – Nations also discloses the satellite communication module of each of the satellite communication terminals is configured to simultaneously receive the video content data from the satellite gateway via the satellite communication network [¶col. 9, lines 26-33:  local proxy servers comprising transmitter/receiver module simultaneously receive video data content from the server area network/gateway 121], and 
	the memory of each of the satellite communication terminals is configured to pre- store the video content data that has been simultaneously received from the satellite gateway via the satellite communication network [col. 6, lines 7-16].

	Claim 7 – Nations further teaches the satellite communication system further comprising 
	at least one display device disposed at a respective one of the remote locations for each of the satellite communication terminals [Fig. 1, Internet Appliance 34 or 
	an electronic controller that is programmed to generate the first video content request of the video content data in response to a user input [col. 7, lines 9-13], 
	a local communication module that is configured to transmit the first video content request of the video content data to a respective one of the satellite communication terminals via the local communication network [Fig. 1 (or Fig. 3) col. 8, line 66 through col. 9, line 3; col. 7, lines 9-13: Internet appliance transmits the request for a video movie to the respective user terminal 32 using a local communication module for Ethernet network communication], and receive the video content data from the respective one of the satellite communication terminals via the local communication network in response to the first video content request of the video content data [col. 7, lines 9-22 and col. 8, line 66 through col. 9, line 3:  Internet appliance 34 receives the requested video content from user terminal 32 via local Ethernet network], and 
		a display panel that is configured to display the video content data [col. 5, 	lines 59-65 and col. 7, lines 9-22:  e.g., display pane of personal computer 34 	displays the requested/received video content data].

	Claim 8 –  Nations also teaches the at least one display device includes a plurality of display devices for each of the satellite communication terminals [Fig. 1 and col. 5, lines 59-65] and 


	Claim 9 –Nations further teaches the display devices are configured to independently and simultaneously receive the video content data from the respective one of the satellite communication terminals via the local communication links, respectively [Fig. 1, col. 5, lines 59-65 and col. 8 line 66 through col. 9 line 3:  display devices (one or more of personal computers 34 and/or television 35) are independently connected to user terminal 32 and can independently and simultaneously communicate and received content data from user terminal 32].

	Claim 10 –Nations also teaches the local communication links are established using Ethernet or Wi-Fi [col. 8 line 66 through col. 9 line 3].

	Claim 11 – Nations discloses a satellite communication method [see Abstract] comprising: 	
	receiving video content data transmitted automatically based on a predetermined condition via a satellite communication network by a satellite communication terminal disposed at a remote location [e.g., Fig. 3, col. 9 lines 26-63 and col. 2 line 65 through 
	pre-storing the video content data in a memory of the satellite communication terminal prior to a first video content request of the video content data via a local communication network [col. 6 lines 7-16 and col. 8 line 66 through col. 9 line 3]; and 
	providing the video content data from the memory in response to the video content request of the video content data via the local communication network [col. 6 lines 7-16 and col. 8 line 66 through col. 9 line 3].

	Claims 12, 13 and 17-20 are directed to similar limitations recited in claims 2, 3 and 7-10 above, respectively; hence claims 12, 13 and 17-20 are considered accordingly.

	Claim 11 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hall (US 2016/0094891).
Claim 11 – Hall discloses a satellite communication method (see Fig. 5) comprising:
	receiving video content data transmitted automatically based on a predetermined condition via a satellite communication network by a satellite communication terminal disposed at a remote location [Fig. 5, steps 501-504, ¶0031: edge cache 110 (a satellite communication terminal) automatically receiving video content data transmitted via a 
	pre-storing the video content data in a memory of the satellite communication terminal prior to a video content request of the video content data via a local communication network [Fig. 5, step 508 and ¶0032; and Fig. 1, ¶0018 (video content request of the video content data via a local wireless network)]; and 
	providing the video content data from the memory in response to the video content request of the video content data via the local communication network [Fig. 5, steps 510-516].
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nations (US Patent No. 6,879,808) as applied above, and further in view of Yang et al. (US 2018/0242048), hereinafter “Yang”.
	Claim 4 – Nations teaches the satellite communication transmits the video content data [e.g., see Nations col. 2, line 61 through col. 3, line 1].
	Nations is silent regarding the video content data has at least 4K resolution.
	However, in an analogous art, Yang teaches the video content data has at least 4K resolution [Fig. 1 and ¶0023-¶0025].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of distributing video content using bonded satellite transponders taught by Yang and the technique providing content in a broadband communication system using satellite broadcast links taught by Nations to enhance the efficiency of video content distribution via satellite communications by using bonded satellite transponders to facilitate transmission of both high bit rate and lower bit rate content  (see Yang ¶0002).

	Claim 14 is directed to similar limitations as in claim 4 above; hence, claim 14 is considered accordingly.
	 
Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nations (US Patent No. 6,879,808) as applie above, and further in view of Hall (US 2016/0094891).

	the satellite communication module is configured to transmit a second video content request of the video content data to the satellite gateway via the satellite communication network [col. 6, lines 47-62].
 	Nations does not explicitly discloses transmitting a second video content request when the video content data is not pre-stored in the memory.
	However, in an analogous art, Hall teaches transmitting a second video content request of the video content data when the video content data is not pre-stored in the memory [Fig. 5, steps 512 and 515, and ¶0033].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept and technique of pre-storing content for local content distribution taught by Hall and the technique providing content in a broadband communication system using satellite broadcast links taught by Nations to enhance the distribution of large-content files such as television content to consumer devices using Wi-Fi protocol (see Hall ¶0002).


	the local communication module is configured to provide the video content data in response to the video content data being received from the satellite gateway via the satellite communication network in response to the second video content request of the video content data via the satellite communication network [col. 7, lines 9-22 and col. 8 line 66 through col. 9 line 3:  user terminal 32 (using local communication module) transfers the requested video data to Internet appliance 34 via Ethernet local network in response to the video content data being received from the from the satellite gateway 15 via the satellite communication network (satellite communication link 40)].

	Claims 15 and 16 are directed to similar limitations recited in claims 5 and 6 above, respectively; hence claims 15 and 16 are considered accordingly.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423